Attachment to Advisory Action

The office action is in response to amendment filed on 8/23/21. The amendment after a final rejection has not been entered given that it introduces a new issue that would require further consideration and/or search. 

Amended claim 1 introduces the following new limitations:
“i) the ethylene content in said terpolymer (A) is in the range of 0.5 to 3.0 wt% based on the total weight of the terpolymer (A), ii) the C4 to C10 -olefin (O) content in said terpolymer (A) is in the range of 0.5 to 12.0 wt% based on the total weight of the terpolymer (A), and v) the polymer composition comprises a quinacridonequinone type -nucleating agent in an amount of 0.005 to 0.5000 wt%”. This is in contrast to the earlier amended claim 1 filed on 4/21//21, which recited the limitations: “i) the ethylene content in said terpolymer (A) is in the range of 0.1 to 8.0 wt% based on the total weight of the terpolymer (A), ii) the C4 to C10 -olefin (O) content in said terpolymer (A) is in the range of 0.1 to 16.0 wt% based on the total weight of the terpolymer (A) and (v) the polymer composition comprises a -nucleating agent.”. The amendment dated 8/23/21 would require further search and/or consideration because the examiner was required to choose the best fit for the examined claims in the final office action.

In the interest of better enabling the Applicants to assess the patentability of their claims, the following advisory is given:
The amendment dated 8/23/21 recites the limitation “a quinacridonequinone type -nucleating agent”. The claim amendment, if entered, would raise a 112(b) issue because the claim would 4-C8 a-olefin (which obviates a combination of 2.5 mol% of each of the comonomers, including claimed wt.% of the comonomers) and (B) a -nucleating agent, such as a quinacridonequinone-type nucleating agent, in effective amount as prescribed by EP 17791 and EP 682066, preferably in the range of 5x10-8 up to 2 wt.%, thereby obviating the claimed compositional limitations, and the claimed XCS value for reasons stated in the office action dated 6/22/21. It is noted that the reference teaches that the heterophasic polymer may be prepared by blending the polyolefin copolymer and the rubber component. Examiner maintains that the asserted criticality in Table 1 of the specification, corresponding to specific compositions IE1* and IE2*, is not reasonably commensurate in scope with the claim language.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762